           Case 3:18-cv-00084-RCJ-WGC Document 62 Filed 02/24/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT CCOURT
 7
                                              DISTRICT OF NEVADA
 8

 9
     JAMAL DAMON HENDRIX,                             )   Case No.: 3:18-CV-00084-RCJ-WGC
10                                                    )
                                                      )   ORDER ADOPTING AND ACCEPTING
11
                               Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                      )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                              )   (ECF NO. 55)
                                                      )
13   M. SHARP, et al.,                                )
                                                      )
14                                                    )
                               Defendants.            )
15                                                    )
                                                      )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 55 1) entered on January 13, 2021, recommending that the Court
19

20
     grant Defendants’ Motion for Summary Judgment (ECF No. 43). On February 8, 2021, Plaintiff

21   filed his Objections to Magistrate Judge’s Report and Recommendation (ECF No. 60) and
22   Defendants filed an Opposition to Plaintiff’s Objection to Report and Recommendation of
23
     Magistrate Judge (ECF No. 61) on February 22, 2021.
24
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
25

26   Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of

27   Nevada.
28          1   Refers to Court’s docket number.



                                                           1
           Case 3:18-cv-00084-RCJ-WGC Document 62 Filed 02/24/21 Page 2 of 2



 1          The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
            IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 55), shall be ADOPTED and ACCEPTED.
 7          IT IS HEREBY ORDERED that Defendants GOMEZ, HEALER and JOHN DOE
 8
     are DISMISSED WITH PREJUDICE.
 9
            IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
10

11   No. 43) is GRANTED.

12          IT IS FURTHER ORDERED that the Clerk of the Court shall ENTER JUDGMENT
13
     and CLOSE the case.
14
            IT IS SO ORDERED.
15
                                                     Dated this 24th day of February, 2021.
16

17

18                                                   ROBERT C. JONES
                                                     United States District Judge
19

20

21

22

23

24

25

26

27

28



                                                        2
